DETAILED ACTION
This office action is in response to the amendment filed on 04/12/2022. Claims 1-20 are cancelled and claims 21-33 are added. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/12/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
	In view of the Applicant’s amendment regarding claims 1-20, the rejections under 35 U.S.C 101 nonstatutory double patenting are withdrawn because the claims are now cancelled.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant invention is related to methods and systems for adaptive cropping.
Prior art:
Tian (US 2015/0222928)

	The closest prior art Tian paragraphs 317 and 360-362 discloses sampling factor indicates the ratio between the original size and the sampled size of a video picture. For example, when the sampling factor is 2, the original picture size is twice as large as the sampled picture size. The picture size is usually a measure of resolution in pixels. So a horizontally downsampled picture requires a corresponding horizontal upsampling by the same factor to restore the resolution of the original video picture; in addition paragraphs 121, 206 and 272 discloses the proposed high level syntax may be present in, for example, the Sequence Parameter Set (SPS), the Picture Parameter Set (PPS), a slice header, and/or a Supplemental Enhancement Information (SEI) message.
 	Applicant uniquely claimed distinct features in the instant invention, which are not found in the prior art, either singularly or combination, the features are: “decode a second picture in the bitstream using the first predictor and store the second picture as a second reference picture; determine a second scaling factor different from the first scaling factor as a function of at least one window defining parameter in the picture parameter set of the second picture; and determine a second predictor using the second picture and second scaling factor”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”. Claims 21-33 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189. The examiner can normally be reached Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERRY T JEAN BAPTISTE/            Primary Examiner, Art Unit 2481